DETAILED ACTION
This action is responsive to the application No. 16/579,110 filed on September 23, 2019. The amendment filed on August 27, 2020 has been entered. The objection to claims 6, 7, and 15 and the rejection of claims 8-14 under 35 U.S.C. 112(b) are withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on December 17, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 10,424,652 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 4-8, and 10-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims depending therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein the first doped feature includes a first dopant and the second doped feature includes a second dopant that is different than the first dopant” in combination with the limitation “an interlayer dielectric layer disposed over the substrate and extending from the sidewall of the first doped feature to the first contact such that the interlayer dielectric layer physically contacts both the sidewall of the source feature and the drain contact,” and further in combination with the additionally claimed features. The closest identified prior art of Park (U.S. Pub # 
Regarding independent Claim 8 and claims depending therefrom, the prior art of record neither anticipates nor renders obvious the limitation “wherein the first source/drain feature includes a first-type of dopant… wherein the second source/drain feature includes a second-type of dopant, the second-type being opposite the first-type” in combination with the limitation “an interlayer dielectric layer disposed over the substrate and extending from the first source/drain feature to the first contact such that the interlayer dielectric layer physically contacts both the first source/drain feature and the first contact,” and further in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious. Please see the above discussion of claim 1 for further details.
Regarding independent Claim 15 and claims depending therefrom, the prior art of record neither anticipates nor renders obvious the limitation “an interlayer dielectric layer disposed over the substrate and extending from the first source/drain feature to the first contact such that the interlayer dielectric layer physically contacts both the first source/drain feature and the first contact” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious. Please see the above discussion of claim 1 for further details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892